DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This application is a continuation of U.S. application Ser. No. 16/981,703, filed Sep. 17, 2020, which is based on PCT filing PCT/JP2019/011771, filed Mar. 20, 2019, which claims priority to JP 2018-057043, filed Mar. 23, 2018, the entire contents of which are incorporated herein by reference.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 06/03/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claim 1, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of conflicting Application 16/981,703 (US Patent No. 11,388,431). This is a provisional nonstatutory double patenting rejection. Examiner notes that the claims of the imaging apparatus of the conflicting application are drawn to corresponding to the imaging method of claims of the instant application. Furthermore, the claim in the conflicting application includes all of the limitations of instant application claim using slightly different wordings within the claim language and they cover the same scope, thus there is no need to introduce prior art as part of the “obviousness” analysis.  
An exemplary conflicting claim is outlined below in the following comparison tables.

Instant Application 17/831,506


Conflicting Application 16/981,703 (US Patent No. 11,388,431)

1. An imaging method comprising: 

converting, using an image sensor of an imaging apparatus, an optical image into image signals, the optical image being taken in a plurality of light receiving elements that are arranged on an imaging surface in an array; 
1. An imaging apparatus imaging an image, the imaging apparatus comprising: 
an image sensor configured to convert an optical image into image signals and output the converted image signals, the optical image being taken in a plurality of light receiving elements that are arranged on an imaging surface in an array; 
modulating an intensity of light with a modulator provided on a light receiving surface of the image sensor;
a modulator provided on a light receiving surface of the image sensor and configured to modulate an intensity of light; 
receiving, by a signal processor of the imaging apparatus, the image signals from the image sensor; 
a signal processor configured to receive the image signals outputted from the image sensor: 
calculating a difference between the image signals received by the signal processor and generating first difference data based on the difference; 
a difference processor configured to calculate a difference between the image signals received by the signal processor and to generate a first difference data based on the difference; 
generating first compression image data based on the first difference data and a range of values indicated by the difference between the image signals; 
a data converter configured to generate a first compression image data based on the first difference data and a range of values indicated by the difference between the image signals by the difference processor: 
compressing the first compression image data to generate first compressed data; and 
a compressor configured to compress the first compression image data generated by the data converter; and 
outputting the first compressed data, wherein 
an output unit configure to output the data compressed by the compressor, wherein 
the modulator has a first grating pattern composed of a plurality of lines and a second grating pattern that has a phase shifted from the first grating pattern, 
the modulator has a first grating pattern composed of a plurality of lines and a second grating pattern that has a phase shifted from the first grating pattern, 
the receiving, by the signal processor, includes receiving a first image signal output by the first grating pattern and a second image signal outputted by the second grating pattern, 
the signal processor receives a first image signal outputted by the first grating patter and a second image signal outputted by the second grating pattern, 
the calculating the difference includes calculating a first difference between the first image signal and the second image signal, and 
the difference processor calculates a difference between the first image signal and the second image signal, and 
the compressing is performed according to the range used for generating the first compression image data.
the compressor contains information that indicates the range used by the data converter to generate the first compression image data.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486